United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3216
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Christopher M. Rouse

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Southern District of Iowa – Council Bluffs
                                 ____________

                          Submitted: January 15, 2021
                             Filed: April 23, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      After Christopher Rouse pleaded guilty to conspiracy to distribute 50 grams
or more of methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, he
received a 240-month prison sentence. Although he argues that the district court1

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
should have given him a shorter sentence, comparable to the one handed out to a co-
defendant, we affirm.

       The district court was under no obligation to treat Rouse and his co-
conspirator the same, even if their underlying criminal conduct was similar. See
United States v. Baez, 983 F.3d 1029, 1044 (8th Cir. 2020) (explaining that “the
statutory direction to avoid unwarranted sentence disparities . . . refers to national
disparities, not differences among co-conspirators” (quotation marks omitted)). And
here, there were differences, such as the fact that Rouse’s co-defendant testified for
the government in another case and Rouse did not. Cf. United States v. Chaika, 695
F.3d 741, 746 (8th Cir. 2012) (approving of different sentences for co-conspirators
when only one “helped the Government substantially in proving its case” (quotation
marks omitted)). There were, in other words, “legitimate distinctions” between them
that the court took into account. United States v. Watson, 480 F.3d 1175, 1178 (8th
Cir. 2007).

       We also conclude that a sentence of 240 months in prison—below the
recommended Guidelines range of 324 to 405 months—was substantively
reasonable. See United States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011)
(explaining that “it is nearly inconceivable” that a refusal to vary downward further
would be an abuse of discretion (quotation marks omitted)). The record establishes
that the district court adequately considered the statutory sentencing factors, 18
U.S.C. § 3553(a), including the mitigating factors that Rouse presented, and did not
rely on an improper factor or commit a clear error of judgment. See United States
v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). In the end, Rouse just believes
that the district court should have placed greater weight on his mitigating factors,
but that “alone does not justify reversal.” United States v. Townsend, 617 F.3d 991,
994 (8th Cir. 2010) (per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________



                                         -2-